Citation Nr: 1810655	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-08 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, including as due to herbicide agent exposure.

2. Entitlement to service connection for anemia, including as due to herbicide agent exposure.

3. Entitlement to service connection for peripheral neuropathy of the upper extremities, including as due to herbicide agent exposure.

4. Entitlement to service connection for peripheral neuropathy of the lower extremities, including as due to herbicide agent exposure.

5. Entitlement to service connection for rheumatoid arthritis, including as due to herbicide agent exposure.

6. Entitlement to service connection for an enlarged heart condition, including as due to herbicide agent exposure.

7. Entitlement to service connection for hypertension, including as due to herbicide agent exposure.

8. Entitlement to service connection for a kidney condition, including as due to herbicide agent exposure.

9. Entitlement to service connection for basal cell carcinoma and actinic keratosis (also claimed as skin damage), including as due to herbicide agent exposure.

10. Entitlement to service connection for progressive deterioration, right eye, including as due to herbicide agent exposure.

11. Service connection for non-Hodgkin's lymphoma, including as due to herbicide agent exposure and/or exposure to contaminated water at Camp Lejeune.

12. Entitlement to service connection for tongue and esophageal cancer (also claimed as throat and neck cancer), including as due to herbicide agent exposure, 
and/or exposure to contaminated water at Camp Lejeune.

13. Entitlement to service connection for thyroid dysfunction.

14. Entitlement to service connection for a left knee disability.

15. Entitlement to service connection for a right knee disability.

16. Entitlement to service connection for a left hip disability.

17. Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to November 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from RO decisions dated in September 2008 and April 2014.

The Veteran initially requested a Board hearing, but by statements dated in March 2014 and March 2015, he withdrew his hearing request.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the issue of the validity of an overpayment debt, as shown in the electronic claims file (VBMS). Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO. While the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal. Action by the Board at this time may serve to actually delay the RO's action on that appeal. As such, no action will be taken by the Board at this time, and the issue presently before the RO pertaining to overpayment will be the subject of a later Board decision, if ultimately necessary. 

The issues of entitlement to service connection for hypertension, a kidney disorder, a right eye disorder, a left knee disability and tongue/esophageal cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1. The Veteran had active service in the Republic of Vietnam during the Vietnam era.

2. The Veteran served at Camp Lejeune.

3. The most probative (competent and credible) evidence shows that the Veteran does not have current disabilities of diabetes mellitus, anemia, non-Hodgkin's lymphoma, or rheumatoid arthritis.

4. The most probative (competent and credible) evidence does not show that the Veteran has current peripheral neuropathy of the upper or lower extremities that is related to his service or a service-connected disability.

5. The weight of the probative evidence shows that the Veteran's current heart disorder (cardiomegaly) manifested years after his active service, and is not related to service; he does not have ischemic heart disease.

6. The weight of the probative evidence shows that the Veteran's current skin disorders and thyroid disorder manifested years after his active service, and are not related to service.

7. The most probative (competent and credible) evidence does not show that the Veteran has current disabilities of the right knee, right hip, or left hip that are related to his service.






CONCLUSIONS OF LAW

1. Diabetes mellitus, anemia, non-Hodgkin's lymphoma, and rheumatoid arthritis were not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. Peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. A heart disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. A skin disorder and a thyroid disorder were not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5. Claimed disabilities of the right knee, right hip, and left hip were not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claim. VA's duty to notify was satisfied by letters dated in November 2007, August 2008, June 2013 and July 2013. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements, in support of his claims. VA has obtained service treatment records (STRs), service personnel records, VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained medical opinions as to the etiology of the claimed disabilities. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

As discussed below, there is no competent evidence suggesting that the Veteran's claimed rheumatoid arthritis, anemia, right knee disability, right hip disability and left hip disability may be associated with service. He has not provided any information concerning the existence of medical evidence that could support his claim. Moreover, he has not alluded to a disease or injury to the right knee or hips in service and he has not indicated why he believes these claimed disabilities are etiologically related to service. Accordingly, in the absence of competent evidence of a current disability that may possibly be related to service, a VA medical examination is not warranted at this time. See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam); Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination.) 

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C. § 1154(a); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability. Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and anemia (primary), arthritis, diabetes mellitus, Hodgkin's disease, endocrinopathies, cardiovascular-renal disease, or malignant tumors becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Veteran's service personnel records show that he served in the Republic of Vietnam during the Vietnam era. He is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his service in Vietnam. U.S.C. § 1116(f); 38 C.F.R. § 3.307 (a)(6)(iii). Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6). These diseases include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy (manifested within one year following last exposure to an herbicide agent), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

The Veteran's military personnel records confirm that he was stationed at Camp Lejeune from December 1966 to April 1967. Thus, he is presumed to have been exposed to contaminants in the water supply. See 38 C.F.R. § 3.307 (a)(7).
If a veteran, or former reservist or member of the National Guard, was exposed to contaminants in the water supply at Camp Lejeune during military service and the exposure meets the requirements of § 3.307(a)(7), the following diseases shall be service-connected even though there is no record of such disease during service, subject to the rebuttable presumption provisions of § 3.307(d): kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer. 38 C.F.R. § 3.309(f) (2017).  Esophageal cancer is not a condition entitled to presumptive service connection based upon a veteran's inservice exposure to contaminants in the water supply at Camp Lejeune under 38 C.F.R. § 3.309 (f) (2017). 

Nevertheless, even if a claimant is not entitled to a regulatory presumption of service connection for a given disability, the claim must be reviewed to determine whether service connection can be established on a direct basis. See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's DD Form 214 shows that the Veteran's primary military occupational specialty (MOS) was general warehouseman. He had time lost from December 8, 1967 to January 27, 1968, when he was imprisoned. His service personnel records show that he participated in operations in DaNang, Vietnam from February 18 to May 7, 1968.

The Veteran has contended that he has multiple current disabilities that are related to service, including in-service exposure to Agent Orange and/or to contaminated water at Camp Lejeune. 

In July 2007, the Veteran contended that he had abnormal blood tests that showed anemia and borderline diabetes, and he also had peripheral neuropathy, rheumatoid arthritis, an enlarged heart, and scarring of the lower heart border from inflammation. He contended that these conditions were related to Agent Orange exposure in service and/or to prescription of "chloroquinine primaquine" before and after malaria, in April 1967 and May 1968, for a total of 16 weeks.

In a July 2008 statement, the Veteran contended that he had "controlled diabetes," neuropathy, arthritis, and a knee injury that began in service.

In November 2008, the Veteran said that he did not seek treatment for symptoms of his claimed conditions during service or within the first post-service year because he was young and apathetic at that time. He also asserted that there are no early symptoms for these conditions. He asserted that his left knee problem started in service. He asserted that state doctors had diagnosed type II diabetes mellitus, and neuropathy of both legs. He contended that he had metabolic syndrome, comprised of hypertension and diabetes.

In September 2011, the Veteran reported intermittent diagnoses of pre-diabetes and diabetes over the last 44, treated by exercise and diet. He asserted that he had a left knee disability noted in his service treatment records and post-service records, and he was still limping with arthritis and cartilage damage.

In March 2014, the Veteran contended that his arthritis was due to his service-connected PTSD/anxiety, and said he was not contending that it was due to Agent Orange exposure.

In February 2015, the Veteran stated, "Though I do admit that some of my ailments are (probably) unrelated to service at this time, nevertheless some are relate[d]."

Diabetes Mellitus, Non-Hodgkin's Lymphoma, Anemia, Rheumatoid Arthritis

The Veteran's service treatment records show that he was given malaria prophylaxis (chloroquine-primaquine) in April 1967 and May 1968, but are negative for treatment or diagnosis of malaria. Service treatment records are negative for diabetes mellitus, non-Hodgkin's lymphoma, anemia, and rheumatoid arthritis.

Medical records from the state department of corrections dated from 2005 to 2008 reflect treatment for metabolic syndrome, GERD, neuropathy/arthritis/CTS, and rosacea, and note a history of diabetes mellitus (type not listed). In July 2006 he was diagnosed with hypertension, cervical and lumbar spondylopathy, polyneuropathy of the lower extremities. He reported numbness and tingling if he stood too much. He said his arms fell asleep lately. The diagnoses also included left greater than right CTS. The Veteran said that this was diagnosed a year ago. 

A report of blood tests dated in May 2005 reflect a glucose level of 87 (within the listed normal range of 65-99), and hemoglobin of 13.6 (within the listed normal range of 13-17).

A report of blood tests dated in July 2006 reflects hemoglobin of 13.6 (with a listed normal range of 14-18), and glucose of 102 (with a listed normal range of 70 to 105).

A report of blood tests dated in November 2006 reflects hemoglobin within the  normal range, and glucose of 105 (with a listed normal range of 70 to 105).

A report of blood tests dated in May 2007 reflects slightly elevated fasting glucose (102, with a normal range from 65-99), and slightly low hemoglobin of 13 (where the normal range was 14-18). 

A June 2007 medical record from the state department of corrections reflects diagnoses of hypertension, DM, renal insufficiency, elevated cholesterol, questionable anemia, "neuropathy arthritis"/ CTS, and GERD. Subsequent medical records are negative for a diagnosis of anemia.

A February 2008 X-ray study of the lumbosacral spine showed degenerative changes.

Reports of blood tests reflect glucose of 96 in March 2008 and 95 in April and May 2008. Reports of blood tests dated in December 2007 and August 2009 reflect glucose levels within the normal range (90 and 95, respectively). Hemoglobin was 14.6 in August 2009 (with a normal range of 14-18).

An April 2008 VA psychology note reflects that the Veteran reported current medical problems including non-insulin-dependent diabetes mellitus (NIDDM) that was controlled by diet.

Medical records from the department of corrections, with regard to metabolic syndrome, in May 2008 it was noted that he had great HgbA1C numbers.

In a July 2009 signed statement, the Veteran stated that he was "pre-diabetic" and using exercise and diet.

In a statement received in February 2013, the Veteran stated that in 1969, blood tests he took in order to receive a marriage license showed elevated blood glucose, but subsequent tests showed that he did not have diabetes. He asserted that since then, he had intermittently had diabetes and pre-diabetes. He reiterated his assertions in July 2013. He said that so far he had avoided "full blown diabetes requiring medication."

On VA examination in November 2013, the examiner noted that the most recent A1C was 5.5 in 2012, and the most recent fasting plasma glucose was 112 in 2012. The Veteran reported that he was informed he had an elevated blood glucose level around 1969, and his levels have been from 85 to 132 over the past 40 years and "my fasting blood sugar levels have been borderline, but my HgA1c levels have been normal." He was diagnosed with metabolic syndrome around 2007 and since then he had monitored his food, vitamins, and exercise and he felt that his glucose levels were better. The examiner opined that the Veteran does not meet the criteria for a diagnosis of diabetes. The examiner stated that there was no current diagnosis of diabetes mellitus Type I or Type II.
 
On VA examination in November 2013, the Veteran reported that he was diagnosed with a "large cyst to the left side of my neck, then they told me I had HPV or lymphoma, then I had a biopsy and they cut the cancer out of my neck, tongue, and 2 of my lymph nodes and told me I had squamous cell cancer to my tongue" around April 2012. He did not recall being diagnosed with non-Hodgkin's lymphoma or any other lymphoma. For the SCC of the tongue he was treated with 30 episodes of radiation and 4 rounds of chemotherapy "which made me sick and dehydrated. "He denied any other present symptoms including weight changes, fever, anemia, bone pain, or other complaints. He reported that he had his oral cancer checked every 6 months with oncologist and last 2 PET scans Dec 2012 and July 2013 have been negative. The examiner indicated that he had not been diagnosed with non-Hodgkin's lymphoma, lymphoma, sarcoma, leukemia, myeloma, or respiratory cancers. Instead he was diagnosed with stage 4 squamous cell carcinoma of the tongue status post radiation and chemotherapy.

In October 2015, the Veteran's fasting blood glucose was 104, and hemoglobin was within the normal range.

Although the Veteran was exposed to Agent Orange during military service, as the foregoing evidence indicates that the Veteran does not have current diabetes mellitus, type II, or non-Hodgkin's lymphoma, and thus service connection is not warranted.

Upon review of the record in its entirety, the Board finds that the competent and probative evidence indicates that the Veteran does not have a current diagnosis of diabetes mellitus, type II, anemia, non-Hodgkin's lymphoma, or rheumatoid arthritis. Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C. § 1110. In the absence of proof of a current diagnosis of diabetes mellitus, type II, anemia, non-Hodgkin's lymphoma, or rheumatoid arthritis, service connection for those disabilities cannot be established. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Accordingly, the Board finds that the preponderance of the evidence is against the claims, and service connection for diabetes mellitus, type II, anemia, non-Hodgkin's lymphoma and rheumatoid arthritis is denied.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57   (1990).

Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

The Veteran contends that he has bilateral peripheral neuropathy of the bilateral upper and lower extremities due to Agent Orange exposure in service. In May 2007, the Veteran asserted that he had peripheral neuropathy of the legs due to exposure to Agent Orange, and that it was diagnosed in 1996.

Service treatment records are negative for peripheral neuropathy.

A report of an electromyography (EMG)/nerve conduction study performed by Dr. L.F. in May 2001 showed bilateral carpal tunnel syndrome (CTS) of the upper extremities, and normal nerve conduction studies of both lower extremities.

In July 2001, the Veteran was diagnosed with lumbosacral pain, with neuropathic symptoms of the arms and legs. Private medical records dated in July 2006 reflect that he was diagnosed with cervical and lumbar spondylopathy and polyneuropathy of the lower extremities. He reported numbness and tingling if he stood too much. He said his arms fell asleep lately. The diagnoses also included left greater than right CTS. The Veteran said that this was diagnosed a year ago.

A February 2008 X-ray study of the lumbar spine showed discogenic degenerative changes.

A letter dated in March 2008 from a private physician, Dr. H.S., reflects that the Veteran complained of neck pain and weakness of the right upper extremity. It was also noted that he had a history of CTS. He diagnosed cervical canal stenosis with intrinsic cord changes, and poorly controlled hypertension.

An October 2008 private treatment note reflects that the Veteran's neuropathy was stable.

On VA examination in November 2013, the examiner indicated that the Veteran had never been diagnosed with diabetic peripheral neuropathy. The Veteran reported that he first started having on and off vague numbness "without tingling" to his bilateral thighs around the 1980s. He had been evaluated over the years and EMG results in 2000 and 2002 and diagnosed with bilateral CTS, but he refused surgery. Presently he reported near constant numbness to his thighs "as I do not feel the cold on my thighs when wearing shorts and my wrists ache a little bit" so he wore pants and avoided doing push-ups which placed stress on his wrists. The diagnoses were bilateral idiopathic neuropathy of the thighs and bilateral asymptomatic CTS. The examiner opined that these conditions are not related to diabetes mellitus as he does not meet the criteria for a diagnosis of diabetes mellitus and the neuropathy and CTS are not consistent with diabetic neuropathy.  

The Board finds that the weight of the evidence does not show that the Veteran had continuous symptoms of peripheral neuropathy of the upper extremities since service, particularly since his lower extremities were normal on EMG/NCS in 2001 and peripheral neuropathy (as distinguished from CTS) was also not shown at that time.

As there is no evidence of early onset peripheral neuropathy manifested within one year following last exposure to herbicide agents, service connection is not warranted on a presumptive basis due to presumed Agent Orange exposure. 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The weight of the competent and credible evidence does not demonstrate that the Veteran has current peripheral neuropathy of the upper extremities that is related to service or a service-connected disability.

To the extent that the Veteran has expressed his opinion that he has peripheral neuropathy which is related to service or a service-connected disability, this is a lay statement as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau, supra. The statements of the Veteran as to the etiology of his claimed condition are therefore not competent.

Finally, as service connection for diabetes mellitus is being denied, there is no basis to establish service connection for these conditions as secondary to diabetes. 38 C.F.R. § 3.310.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364  (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Heart Disorder 

Service treatment records are negative for a heart disorder.

A May 1981 chest X-ray study showed slight irregularity of the left lower heart border probably representing scarring secondary to old inflammatory disease. The study was otherwise within normal limits.

A July 2002 chest X-ray study showed cardiomegaly without congestive failure.

On VA examination in November 2013, the examiner opined that the Veteran does not have ischemic heart disease (IHD). The Veteran said he was not sure why a heart evaluation was being done and that maybe something "deep in my files indicated a heart problem a long time ago," and "I think a chest x-ray said I had an enlarged heart, but recent x-rays have been ok." He denied a history of chest pain, shortness of breath, angina, dizziness, or other heart symptoms. Had an EKG and stress test before a routine surgery many years ago that was "normal". He said he can jog for 2-3 miles without any problems or complaints. The examiner stated that the Veteran does not have a diagnosis of ischemic heart disease.
 
In a March 2014 substantive appeal, the Veteran said he was not claiming that his enlarged heart was related to Agent Orange exposure.

As there is no evidence of IHD, service connection is not warranted on a presumptive basis due to presumed Agent Orange exposure. 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The weight of the competent and credible evidence does not demonstrate that the Veteran's current heart disorder (cardiomegaly) is related to service or a service-connected disability.

To the extent that the Veteran has expressed his opinion that his current cardiomegaly is related to service or a service-connected disability, this is a lay statement as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau, supra. The statements of the Veteran as to the etiology of his claimed condition are therefore not competent.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364  (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Skin Disorder 

The Veteran contends that he has basal cell carcinoma and recurrent actinic keratoses that are related to service.

Service treatment records reflect that in May 1967, the Veteran complained of blotching of the face. The examiner diagnosed tinea versicolor. In July 1968, the Veteran complained of a light rash when shaving for the past three months. On examination, there was a rash on the chin and sideburn areas, and he was given a no-shaving chit for 48 hours.

A private pathology report dated in August 2003 shows that a neck lesion was biopsied, and the diagnostic impression was acanthosis, parakeratosis, and acute inflammation, with no malignancy. The diagnosis of an old inflamed seborrheic keratosis was favored.

In July 2009, the Veteran was referred to a dermatologist for multiple skin lesions of the scalp. The diagnostic impression was probable SCC (squamous cell carcinoma) of the left forehead. In September 2009 he was advised to wear a hat.

A private pathology report dated in May 2013 reflects that the Veteran was diagnosed with an actinic keratosis with adnexal involvement and acantholytic features. The specimen was taken from the skin of the forehead.

On VA examination in November 2013, the examiner diagnosed status post  squamous cell carcinoma stage 4 at base of neck and tongue status post radiation and chemotherapy, and actinic keratosis and basal cell carcinoma to left shoulder status post excisional biopsy.

As the evidence does not reflect a diagnosis of chloracne, service connection is not warranted for this condition on a presumptive basis. 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.

To the extent that the Veteran has expressed his opinion that his current skin disorders are related to service, this is a lay statement as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau, supra. The statements of the Veteran as to the etiology of his claimed condition are therefore not competent.

There is no evidence showing the Veteran has suffered from chloracne at any time, and no medical opinion linking the currently diagnosed skin disorders to service, including his treatment for other skin disorders. He has not reported continuous skin cancer symptoms since service. Accordingly, the preponderance of the evidence is against the claim and service connection for a skin disorder is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Thyroid Disorder 

A May 2012 PET scan showed a 2 centimeter left thyroid nodule. A May 2012 thyroid ultrasound showed thyroid nodules in the left and right thyroid glands.

On VA examination in November 2013, the Veteran reported that he had a history of thyroid nodules since Aug 2013, treated with Levothyroxine.

To the extent that the Veteran has expressed his opinion that his current thyroid nodules are related to service, this is a lay statement as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau, supra. The statements of the Veteran as to the etiology of his claimed condition are therefore not competent.

There is no medical opinion linking the currently diagnosed thyroid condition to service, or showing that an endocrinopathy was manifested to a compensable degree within the first post-service year. He has not reported continuous thyroid symptoms since service. Accordingly, the preponderance of the evidence is against the claim and service connection for a thyroid disorder is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Right Knee and Bilateral Hip Disabilities

Service treatment records are negative for complaints or treatment of right knee or hip disabilities. On separation examination in late October 1968, no defects were noted.

A January 2008 medical record from the department of corrections reflects that the Veteran reported that for the last couple of years he had severe bilateral hip and right knee pain. He had no trauma but did have injuries years ago in a fall from a second story. The Veteran reported that he had chronic left knee problems for years but his right knee condition started with the above accident. After the above accident he was told he had a bad back at L1-2. He reported paresthesia of the lateral thighs. On examination, the knees were non-tender with full range of motion. The right knee showed medial laxity. Both knees had negative Lachman and drawer tests. The diagnostic assessment was back, hip and knee pain; arthritis was suspected but the examiner stated that it could also be related to lumbosacral disease. In February 2008, it was noted that he complained of hip and knee pain.

The Veteran did not claim that he incurred chronic disabilities of the right knee and bilateral hips in service until he filed his current VA disability compensation claim. The Board finds these statements to be of lesser probative value than his previous more contemporaneous histories, including during service, and his previous statements made for treatment purposes. See Pond v. West, 12 Vet. App. 341 (1999). As noted above, in 2008, the Veteran stated that his right knee condition began after a post-service fall, and that he had pain in the right knee and bilateral hips for the last 2 years.

The Board finds that the Veteran's statements as to continuity of right knee and bilateral hip symptoms since active service are not credible, continuity of such symptoms since active service is not shown, there is no X-ray evidence of arthritis of the right knees or bilateral hips, and service connection is not warranted on this basis. See Walker, supra.

In this case, the Board has carefully considered the evidence presented by the Veteran, but finds that the weight of the competent and probative evidence does not link his claimed right knee and bilateral hip disabilities to his military service. Service treatment records are negative for complaints, treatment or diagnosis of these claimed disabilities, and none of the medical evidence suggests that his claimed disabilities, to include arthritis, had its onset in service or is etiologically related to service.

While the Veteran contends that he has a right knee disability and bilateral hip disabilities that were caused or aggravated by service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion. Accordingly, his opinion as to the relationship between her claimed disabilities and service is not competent medical evidence, as such question requires medical expertise to determine. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

There is no medical opinion linking the claimed right knee disability or bilateral hip disabilities to service, or showing that arthritis was manifested to a compensable degree within the first post-service year. He has not reported continuous arthritis symptoms in these joints since service (although the Veteran's representative stated that he had reported right knee symptoms since service, which is not supported by the evidence of record). Accordingly, the preponderance of the evidence is against the claim and service connection for disabilities of the right knee and bilateral hips is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).












							(Continued on the next page)

ORDER

Service connection for diabetes mellitus to include as due to herbicide agent exposure, is denied.
 
Service connection for anemia is denied.

Service connection for non-Hodgkin's lymphoma to include as due to herbicide agent exposure, is denied.

Service connection for rheumatoid arthritis is denied.
 
Service connection for peripheral neuropathy of the bilateral upper extremities to include as due to herbicide agent exposure, is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities to include as due to herbicide agent exposure, is denied.

Service connection for a heart disorder to include as due to herbicide agent exposure, is denied.

Service connection for a skin disorder to include as due to herbicide agent exposure, is denied.

Service connection for a thyroid disorder is denied.

Service connection for a right knee disability is denied.

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.



REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims of service connection for hypertension, a kidney disorder, a right eye condition, tongue/esophageal cancer, and a left knee disability. 

In a December 2016 written brief, the Veteran's representative contended that remand was needed for a VA examination and medical opinion as to whether current hypertension is due to herbicide exposure in service.  

When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Hypertension 

In July 2007, the Veteran contended that he had hypertension and partial kidney failure and that they are related to Agent Orange exposure in service and to prescription of chloroquinine primaquine during service. He later asserted that these conditions may be due to contaminated water at Camp Lejeune. In November 2008 July 2013, and March 2014, the Veteran asserted that hypertension was related to his service-connected PTSD/anxiety. He has asserted that he may have had hypertension for many years, including in service, but it was never diagnosed.

Service treatment records show that the Veteran was given malaria prophylaxis (chloroquine-primaquine) in April 1967 and May 1968.

Medical records show that hypertension was diagnosed in 2001. A June 2007 medical record from the state department of corrections reflects diagnoses of hypertension and renal insufficiency.

On VA examination in November 2013, the Veteran reported that he was diagnosed with hypertension around 1995. The examiner diagnosed hypertension and opined that it was not related to diabetes mellitus as the Veteran does not have a diagnosis of diabetes mellitus. 

The Board finds that the claim of service connection for hypertension must be remanded for a supplemental medical opinion as to whether this current disability is related to service (including presumed herbicide agent exposure) or to service-connected PTSD (including symptoms of depression, poor impulse control, and anxiety). 

Kidney and Right Eye Condition

The Board finds that the issues of service connection for a kidney condition and a right eye disorder are inextricably intertwined with the claim of service connection for hypertension, and must also be remanded.

In May 2009 the Veteran was diagnosed with chronic renal insufficiency. It was noted that he had poorly controlled hypertension. A July 2009 renal (kidney) imaging flow study was normal. On VA examination in November 2013, the examiner diagnosed idiopathic stage 2 chronic kidney disease, and opined that it was not related to diabetes mellitus as the Veteran does not have a diagnosis of diabetes mellitus. The examiner did not provide a medical opinion regarding whether any current kidney disorder, to include chronic renal insufficiency, is related to service.

Post-service medical records reflect that the Veteran has decreased visual acuity and wears bifocal glasses. See October 2010 ophthalmology examination report. The Veteran complained of blurred vision in the right eye. After an examination, the examiner diagnosed macular pucker /cellophane retinopathy.

The Veteran has asserted that his current kidney condition is secondary to longstanding hypertension (see his February 2013 statement), and that he has hypertensive retinopathy (see his November 2008 statement.)

A VA medical opinion should be obtained as to whether these current disabilities are related to service or to a service-connected disability. 

Left Knee Disability 

In a December 2016 written brief, the Veteran's representative stated that service treatment records reveal complaints of knee pain in August and September 1968, and that the Veteran has provided competent and credible lay testimony that his knee symptomatology has continued since the in-service manifestations. 

An August 1968 service treatment record shows that the Veteran went to sick call for a recurring problem of the left knee. An X-ray study was essentially negative. A physical examination was noncontributory; the diagnosis was left knee pain EU (etiology unknown). He complained of occasional left knee pain again later that month, and in September 1968.

Post-service medical records reflect treatment for left knee complaints. A January 2008 medical record from the department of corrections reflects that the Veteran reported that he had chronic left knee problems for years. On examination, the knees were non-tender with full range of motion. The pertinent diagnostic assessment was knee pain; arthritis was suspected but the examiner stated that it could also be related to lumbosacral disease.

The Veteran underwent a VA examination of the left knee in November 2013, and the examiner noted the Veteran's history of treatment for left knee complaints in service. The examiner stated that the Veteran had never been diagnosed with a knee disorder, and indicated that an X-ray study was not done. The Board finds that this examination is inadequate, and another VA examination of the left knee is needed to determine whether the Veteran has a current left knee disability that is related to service, with consideration of the Veteran's report of continuous left knee symptoms since service.

Tongue/Esophageal Cancer

An April 2012 private medical record from Dr. D.M. reflects a diagnosis of SCC at the base of the tongue (primary), with metastatic disease in the neck. He stated that predisposing factors included alcohol, 20 pack-years, and four months of Agent Orange exposure in Vietnam. A supporting rationale was not provided.

The Veteran underwent a VA examination of the claimed tongue and esophageal cancer (also claimed as throat and neck cancer) in November 2013. The examiner provided a medical opinion as to whether or not these conditions are related to exposure to contaminated water in Camp Lejeune during service, but did not provide an opinion as to whether they are otherwise related to service. Moreover, the part of the opinion pertaining to esophageal cancer was contradictory. As this medical opinion is inadequate, remand for a supplemental opinion is required.

Ongoing relevant medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated relevant VA, private, or state medical records pertaining to treatment or evaluation of hypertension, a kidney/renal disorder, an eye disorder, left knee disability or tongue/esophageal cancer, and associate them with the claims file.

2. Obtain a supplemental medical opinion as to whether current hypertension is related to service (including presumed herbicide agent exposure) or to service-connected PTSD (including symptoms of depression, poor impulse control, and anxiety). The claims file must be made available to and reviewed by the examiner. An examination need only be conducted if deemed necessary by the examiner.

a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was incurred in service or is otherwise related to service (to include presumed exposure to an herbicide agent)?

b) Is it at least as likely as not (50 percent or higher degree of probability) that that the Veteran's hypertension was permanently worsened (aggravated) by a service-connected disability (currently PTSD (including symptoms of depression, poor impulse control, and anxiety))?

The examiner must provide an adequate supporting rationale for each opinion expressed.

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible.

3. Obtain a medical opinion as to whether the current kidney condition (chronic renal insufficiency) is related to service (including presumed Camp Lejeune contaminated water exposure) or to a service-connected disability including any condition that may be service-connected during the pendency of the remand development. The claims file must be made available to and reviewed by the examiner. An examination need only be conducted if deemed necessary by the examiner.

a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's kidney condition was incurred in service or is otherwise related to service (to include presumed exposure to Camp Lejeune contaminated water)?

b) Is it at least as likely as not (50 percent or higher degree of probability) that that the Veteran's kidney condition was permanently worsened (aggravated) by a service-connected disability (currently PTSD (including symptoms of depression, poor impulse control, and anxiety))?

The examiner must provide an adequate supporting rationale for each opinion expressed.

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible.

4. Obtain a medical opinion as to whether any current right eye condition (to include macular pucker /cellophane retinopathy) is related to service or to a service-connected disability, including any condition that may be service-connected during the pendency of the remand development. The claims file must be made available to and reviewed by the examiner. An examination need only be conducted if deemed necessary by the examiner.

a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's right eye condition was incurred in service or is otherwise related to service?

b) Is it at least as likely as not (50 percent or higher degree of probability) that that the Veteran's right eye condition was permanently worsened (aggravated) by a service-connected disability (currently PTSD (including symptoms of depression, poor impulse control, and anxiety))?

The examiner must provide an adequate supporting rationale for each opinion expressed.

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible.

5. Obtain a VA examination and medical opinion as to whether it is at least as likely as not that any current left knee disability is related to service. The claims file must be made available to and reviewed by the examiner. All indicated studies and tests should be performed.

Is it at least as likely as not (50 percent or higher degree of probability) that any current left knee disability was incurred in service or is otherwise related to service? The examiner must consider service treatment records reflecting treatment for left knee pain, and the Veteran's competent statements regarding continuous left knee symptoms since service. 

The examiner must provide an adequate supporting rationale for each opinion expressed.
If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible.

6. Obtain a supplemental medical opinion as to whether diagnosed tongue/esophageal cancer are related to service (including presumed herbicide agent exposure). The claims file must be made available to and reviewed by the examiner. An examination need only be conducted if deemed necessary by the examiner.

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's tongue/esophageal cancer was incurred in service or is otherwise related to service (to include presumed exposure to an herbicide agent and/or exposure to contaminated water at Camp Lejeune)?

The examiner must provide an adequate supporting rationale for each opinion expressed.

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible.

7. After undertaking the development above, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period to respond, before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


